Citation Nr: 1503505	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine (also claimed as osteoarthritis and spondylosis), to include as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the Navy from June 1983 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the claim was subsequently transferred to the RO in Nashville, Tennessee.  

The Veteran provided testimony at a November 2014 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been reviewed and is associated with the claims file.

The Veteran's initial claim was for service connection for degenerative joint disease of the lumbar spine (also claimed as osteoarthntis and spondylosis).  During his November 2014 Travel Board hearing, the Veteran claimed that his degenerative joint disease is secondary to his sarcoidosis.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Board has recharacterized the claim as entitlement to service connection for degenerative joint disease of the lumbar spine (also claimed as osteoarthntis and spondylosis), to include as secondary to sarcoidosis, as styled on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additionally, review of the Virtual VA paperless claims processing system reveals the Veteran's November 2014 Travel Board hearing transcript.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of service connection for sarcoidosis was raised during the Veteran's November 2014 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development.

The Veteran contends that service connection is warranted for a back disability to include as secondary to sarcoidosis as it initially manifest as chronic back pain during service and this pain has continued to the present.  See Veteran's Application for Compensation and/or Pension, September 2007.  

No VA examination has been provided in conjunction with the Veteran's service connection claim.  Given the Veteran's current diagnoses of chronic low back pain and osteoarthritis, the March 1987 and November 1987 in-service notations of chronic back pain and the Veteran's consistent statements of continuous back pain from service to the present, this case should be remanded for a VA examination.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, given the theory of secondary service connection raised by the Veteran, he should be sent a new letter notifying him of the information and evidence necessary to substantiate a claim of service connection on a secondary basis.  

The duty to assist requires the RO to make reasonable efforts to obtain relevant medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, all updated Atlanta VA Medical Center (VAMC) records should be obtained.  38 C.F.R. § 3.159(c).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Review and consider the new evidence submitted by the Veteran during the November 2014 Travel Board hearing consisting of a November 2014 Application for Disabled Person License Plate and an October 1991 Report of Exposure to Ionizing Radiation.  Additionally, review and consider the newly associated Atlanta VAMC treatment records dating from May 2003 to January 2015 and Memphis VAMC treatment records dating from   November 2004 to June 2014.

2.  Provide the Veteran appropriate notice for the claim of service connection for degenerative joint disease of the lumbar spine (also claimed as osteoarthntis and spondylosis), secondary to sarcoidosis.

3.  Obtain the names and addresses of all medical care
providers who have treated the Veteran for any back issues since service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Atlanta VAMC from January 2015 to present.

4.  After completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his degenerative joint disease of the lumbar spine (also claimed as osteoarthntis and spondylosis).  The Veteran's claims file and a copy of this remand should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following:

(a) Does the Veteran have a current diagnosis of a 
back condition? If so, state the Veteran's specific diagnosis(es).

(b) Is it at least as likely as not (i.e., probability of 50 percent or higher) that the currently diagnosed back condition(s) had its clinical onset in service or is otherwise related to active duty?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any currently diagnosed back condition(s) involving arthritis had its clinical onset within one year after discharge from active duty?

(d)  Does the Veteran have a current diagnosis of sarcoidosis?  

(e)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's sarcoidosis had its clinical onset in service or is otherwise related to active duty?

 (f)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any currently diagnosed back condition(s) is proximately due to or the result of the Veteran's sarcoidosis?  

(g)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that any currently diagnosed back condition(s) was aggravated (permanent worsening beyond normal progression) by the Veteran's sarcoidosis.  The examiner should address whether any aggravation of the Veteran's back condition(s) is proximately due to or the result of his sarcoidosis and not due to the natural progress of the disease.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of back disability present (i.e., a baseline) before the onset of the aggravation.

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  In providing an opinion, the examiner should address the significance of March 1987 and November 1987 service medical record notations of the Veteran's chronic back pain for the past 18 months; the October 1991 medical examination, finding the Veteran's spine was normal; the October 1991 report of medical history, wherein the Veteran noted no history of recurrent back pain; the Veteran's consistent claims that he has experienced back pain since service but managed his pain with over-the-counter medication until seeking treatment from the Atlanta VAMC in 2004; the February 2004 Atlanta VAMC note that the Veteran has a history of low back muscle spasms; the Veteran's March 2009 diagnosis of sacroiliitis by private Dr. A. B. D. B.; the Veteran's November 2009 X-ray, showing his sacroiliac joints within normal limits without evidence of abnormal sclerosis, erosion, or fusion; the Veteran's November 2011 MRI, showing multilevel disc degeneration of the cervical spine with borderline mild spinal canal stenosis; the Veteran's November 2014 Application for Disabled Person License Plate, which was signed by a physician or Christian Science practitioner and noted he suffers from a permanent disability due to chronic low back pain and osteoarthritis; and, the Veteran's current VAMC diagnoses of chronic low back pain and osteoarthritis.

Note:  if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

5.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






